ORDER

PER CURIAM.
Jordan Jefferson, defendant, appeals his jury convictions on one count of statutory rape in the first degree, section 566.032 RSMo 1994 (all further references will be to RSMo 1994 unless otherwise noted), and one count of statutory sodomy in the first degree, section 566.062, for which he was charged as a prior offender and sentenced to a term of twenty five years on the rape count and a concurrent term of twenty five years on the sodomy count. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.